

FORM OF
STOCK TRANSFER AGREEMENT
(WILLIAMS PURCHASER - _________________)


THIS STOCK TRANSFER AGREEMENT (this “Agreement”) is made and entered into
effective as of January 23, 2013 (the “Effective Date”) by and among PREFERRED
APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., (“Transferee”), WILLIAMS
MULTIFAMILY ACQUISITION FUND, LP, a Delaware limited partnership (the
“Transferor”) and WILLIAMS MULTIFAMILY ACQUISITION FUND GP, LLC, a Delaware
limited liability company (the “General Partner”).
WITNESSETH:
WHEREAS, the Transferor currently owns 100 shares of Common Stock of
________________ REIT Inc. (the “Company”) (such shares, the “Shares”);
WHEREAS, the Company is the sole member of _____________, LLC (the “LLC
Component Entity”);
WHEREAS, the Transferor, the General Partner, Williams Multifamily Acquisition
Venture, LLC, a Georgia limited liability company, Williams Realty Advisors,
LLC, a Delaware limited liability company, and OREC (Williams) Holdings, Inc., a
corporation formed under the laws of the Province of Ontario, Canada (“Oxford”),
entered into a Liquidation Agreement dated as of January 18, 2013 (as amended or
modified, the “Liquidation Agreement”);
WHEREAS, Transferee has been designated as the Williams Purchaser under the
Liquidation Agreement; and
WHEREAS, the Liquidation Agreement contemplates the transfer of the Shares to
Transferee pursuant to this Agreement;
NOW, THEREFORE, for and in consideration of the premises, covenants, agreements,
representations and warranties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement agree as follows:
1.Transfer. Transferor hereby transfers to Transferee, and Transferee hereby
purchases from Transferor, the Shares (the “Transfer”) as of the Effective Date.
2.Transfer Price. The transfer price for the Shares shall be determined,
adjusted and paid pursuant to terms of the Liquidation Agreement.
3.Transferor’s Representations and Warranties. In order to induce Transferee to
accept the Shares, Transferor hereby represents and warrants to Transferee, in
each case as of the Effective Date or such other date as is expressly set forth
below, as follows:
(a)
The Transferor is a limited partnership duly established and validly existing
under the laws of the State of Delaware and possesses all requisite legal
authority to


1
        

--------------------------------------------------------------------------------



consummate the transactions hereunder. This Agreement and the Liquidation
Agreement have been executed on its behalf by its duly authorized representative
and constitute the valid and legally binding obligations of the Transferor,
enforceable against the Transferor in accordance with their respective terms.
(b)
The Transferor has obtained approval to sell, and otherwise has the authority to
sell, the Shares.

(c)
The Shares constitute all of the stock of the Company other than the stock held
by the so-called preferred accommodation shareholders.

(d)
The Transferor is the sole legal owner of all of the Shares.

(e)
The Transferor has not pledged, transferred, assigned or otherwise encumbered
any of the Shares and that no person or entity has any preemptive right to
acquire any of the Shares.

(f)
The Shares represent the total issued and outstanding shares of common stock in
the Company.

(g)
The Company is the sole member of the LLC Component Entity, that it owns such
membership interest free and clear of any liens or encumbrances and that no
person or entity has any preemptive right to acquire any interest in the LLC
Component Entity, provided, however, that the Transferor will not be in breach
of this representation solely because certain of the loan documents contain
prohibitions on transfers of direct or indirect interests in the borrower that
cause a change in control of the borrower.

(h)
There are no other shares of capital stock or other equity securities of the
Company or the LLC Component Entity authorized, issued, reserved for issuance or
outstanding (other than the interests held by the so-called accommodation
shareholders), and no outstanding or authorized options, warrants, convertible
or exchangeable securities, subscriptions, rights (including any preemptive
rights), stock appreciation rights, calls or commitments of any character
whatsoever, relating to the capital stock of, or other equity or voting interest
in, the Company or the LLC Component Entity, to which the Company or the LLC
Component Entity is a party or is bound requiring the issuance, delivery or sale
of shares of capital stock of the Company or the LLC Component Entity.

(i)
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the capital stock of, or other
equity (other than the interests held by the so-called accommodation
shareholders) or voting interest in, the Company or the LLC Component Entity.

(j)
There are no contracts to which the Company or the LLC Component Entity is a
party or by which it is bound to (x) repurchase, redeem or otherwise acquire any


2
        

--------------------------------------------------------------------------------



shares of capital stock of, or other equity or voting interest in, the Company
or the LLC Component Entity, other than with respect to the interests held by
the so-called accommodation shareholders as set forth in the documents relating
to such accommodation shareholders previously provided by the Transferor to the
Transferee (the “Accommodation Shareholder Documents”), or (y) vote or dispose
of any shares of capital stock of, or other equity or voting interest in, the
Company or the LLC Component Entity.
(k)
There are no proxies and no voting agreements with respect to any shares of
capital stock of, or other equity or voting interest in, the Company or the LLC
Component Entity, other than as set forth in the Accommodation Shareholder
Documents.

(l)
As of the effective date of the Liquidation Agreement, the amount of
indebtedness for money borrowed by the Company and the LLC Component Entity is
as shown on Exhibit E to the Liquidation Agreement.

(m)
As of the effective date of the Liquidation Agreement, the amount of cash and
cash equivalents of the Company and the LLC Component Entity is as shown on
Exhibit F to the Liquidation Agreement.

(n)
To the General Partner’s knowledge, the Company has timely filed and paid all
federal, state and local tax returns and payments which are due as of the
Effective Date.

(o)
The Company is a duly organized, validly existing and in good standing
corporation and the LLC Component Entity is a validly existing limited liability
company.

(p)
The Transferor has made available to Transferee true and complete copies of the
Accommodation Shareholder Documents (including any amendments or modifications
thereto) and that such documents are in full force and effect and constitute the
entire agreement with each applicable shareholder with respect to the Company.

4.General Representations and Warranties of the Transferee. The Transferee
hereby represents and warrants to and agrees with the Transferor as follows:
(a)
The execution, delivery and performance by the Transferee of this Agreement is
within the power and authority of the Transferee and has been duly authorized by
all necessary action on the part of the Transferee. This Agreement (a) has been
duly executed and delivered by the Transferee and (b) is a legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms.

(b)
The Transferee acknowledges that it can bear the economic risk of its investment
in the Shares. The Transferee has the capacity to protect its own interest in
connection


3
        

--------------------------------------------------------------------------------



with the Shares. The Transferee has the financial capacity to bear the risk of
its investment in Shares.
(c)
The Transferee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the Shares and has had full access to
such other information concerning the Company as the Transferee has requested.

(d)
The Transferee acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) and that the Shares
may not be resold absent such registration or unless an exemption therefrom is
available. The Transferee is acquiring the Shares for its own account, for
investment purposes only and not with a view toward distribution thereof. The
Transferee will not sell or otherwise dispose of any of the Shares except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws

(e)
The Transferee has carefully reviewed and understands the risks of, and other
considerations relating to, an investment in the Shares.

5.Breaches of Representations; Certain Limitations. Transferor and Transferee
agree that, from and after the Effective Date, each shall be liable for the
direct, but not consequential or punitive, damages resulting from any breach of
its representations and warranties expressly set herein; provided, however, that
(i) Transferee shall not be entitled to make a claim against Transferor for a
breach of representation or warranty by Transferor set forth herein to the
extent that the breach was caused by the act or omission of Transferee, the
General Partner, Williams Multifamily Acquisition Venture, LLC, Williams
Residential Management, LLC, Preferred Apartment Communities, Inc., or any of
their respective direct and indirect owners, and its and their respective
agents, officers, directors, trustees, advisors, managers, members, agents,
owners, employees and counsel (collectively, the “Williams Parties”);
(ii) Transferee hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity, under this Agreement or otherwise to
make a claim against Transferor for damages that Transferee may incur, or to
rescind this Agreement and the transactions contemplated hereby, as the result
of any of Transferor’s representations or warranties in this Agreement or any
document executed by Transferor in connection herewith being untrue, inaccurate
or incorrect if any of the Williams Parties knew prior to the Effective Date
that such representation or warranty was untrue, inaccurate or incorrect; (iii)
Transferor shall not be entitled to make a claim against Transferee for a breach
of representation or warranty by Transferee set forth herein to the extent that
the breach was caused by the act or omission of Oxford or any of its direct and
indirect owners, and their respective agents, officers, directors, trustees,
advisors, managers, members, agents, owners, employees and counsel (the “Oxford
Parties”); and (iv) Transferor hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Transferee for damages that
Transferor may incur, or to rescind this Agreement and the transactions
contemplated hereby, as the result of any of Transferee’s representations or
warranties in this Agreement or any document executed by Transferee in
connection herewith being untrue, inaccurate

4
        

--------------------------------------------------------------------------------



or incorrect if any of the Oxford Parties knew prior to the Effective Date that
such representation or warranty was untrue, inaccurate or incorrect.
6.“As-Is” Purchase. Except for the express representations of Transferor set
forth in Section 3 of this Agreement, as qualified by Section 5 (collectively,
the “Transferor Representations”), Transferee agrees that the Shares shall be
and are transferred, and that Transferee accepts ownership of the Shares, on the
Effective Date, strictly on an “AS IS, WHERE IS” AND “WITH ALL FAULTS,
LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN” basis, with no
right of set-off or reduction in the purchase price except to the extent of any
purchase price reduction permitted pursuant to the express provisions of the
Liquidation Agreement, and that, except for the Transferor Representations, such
transfer shall be without representation or warranty of any kind, express or
implied, including any warranty of income potential, operating expenses,
conformance of any financial information to generally accepted accounting
principles, uses, merchantability or fitness for a particular purpose, and
Transferee does hereby disclaim and renounce any such representation or
warranty.
7.Entire Agreement.
(a)
This Agreement represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
previous discussions and agreements, if any, of the parties hereto with respect
to the subject matter hereof. This Agreement shall not be modified without an
express written agreement signed by all of the parties hereto.

(b)
The representations and warranties of the Transferor expressly set forth in this
Agreement constitute the sole and exclusive representations, warranties and
statements of any kind by the Transferor or the Company to the Transferee in
connection with the transactions contemplated hereby, and the Transferee
understands, acknowledges and agrees that all other representations, warranties,
and statements of any kind or nature expressed or implied (including any
relating to the future or historical financial condition, results of operations,
prospects, assets or liabilities of the Transferor or the Company, or the
quality, quantity or condition of the Company’s assets) are specifically
disclaimed by the Transferor. 

8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Signatures transmitted and
received electronically via facsimile or otherwise shall be treated for all
purposes of this Agreement as original signatures and shall be deemed valid,
binding and enforceable by and against all parties hereto.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW]



5
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Transferor, Transferee and General Partner have each
executed this Agreement under seal as of the Effective Date.
 
TRANSFEROR:
 
WILLIAMS MULTIFAMILY ACQUISITION
FUND, LP


By: Williams Multifamily Acquisition Fund GP, LLC
   Its General Partner


By: Williams Realty Advisors, LLC, Its Manager


By: ______________________
   Name: John A. Williams
   Title: Chief Executive Officer
 




 
GENERAL PARTNER:
 


WILLIAMS MULTIFAMILY ACQUISITION FUND GP, LLC


By: Williams Realty Advisors, LLC, its Manager


By: ___________________
   Name: John A. Williams
   Title: Chief Executive Officer
 
 
 
TRANSFEREE:
 


PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.


By: Preferred Apartment Advisors, LLC, its Agent




By: _______________________
Name: Leonard A. Silverstein
Title: President and Chief Operating Officer
       






[Signature Page to Stock Transfer Agreement (Williams Purchaser – ________)]

